Title: From George Washington to Jonathan Trumbull, Sr., 12 April 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Morris Town April 12th 1777

As Mr Fornandez an Officer just released from Captivity by an exchange, informs me, that large and weekly supplies of fresh provision are brought into York, which, he was informed by a Friend of ours, came from Connecticut, but whether by Water or by Land he does not

know—This information I have thought proper to transmit to your Honor by the earliest opportunity, that you may adopt such measures as its importance demands, and which shall seem most likely to prevent a practice so wicked, and so injurious in its consequences—It is probable the most common mode of conveyance is by water, and that the Supplies are from those who live on the Sound. However, it will be well to have the disaffected bordering on the State of York, watched with a scrupulous care, as well as those continguous to the Sound.
Mr Fornandez adds, that Colo. Rogers and other Officers, whose names he does not recollect, have left York on the recruiting Service and gone into Connecticut, as he was advised—It is also said by a Mr Deputy Commissary Frink who has been just exchanged too, that Selleck of Stamford is frequently in the City of York, and that one John Hart is gone to Rhode Island to pass Counterfeit Money—It highly imports us to detect and apprehend these Villains whose Crimes are of great enormity, and I should hope, if this intelligence is communicated to some of our prudent—trusty Freinds in different parts of the State, in those most favorable to their views, that it might be effected—Rogers is an active instrument in the Enemy’s hands, and his conduct has a peculiar claim to our notice.
I have nothing special to mention respecting the Enemy—As yet they have made no movement, but from our advices of their preparations, there are strong reasons to beleive, that they are upon the eve of doing it; and from a variety of combining circumstances it appears, that Philadelphia will be the first object of their attention. I only regret that I have not the means, the exigency of our Affairs requires, and that a strange unaccountable languor seems but too generally to prevail at a time, when the preservation of our Rights and of all that is dear, calls loudly for the most vigorous and active exertions. I have the Honor to be with great Respect Sir Your most obedient Servant

Go: Washington

